Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 35-43 in the reply filed on 11/9/21 is acknowledged.
Claims 44-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhaegen et al (WO 2016/113378 A1).
Regarding claims 35 and 42, Vanderhaegen teaches a covering for floors and walls comprising (abstract) a support layer (e.g., textile layer) having an upper surface and a lower surface and a foamed vinyl layer (e.g., backing layer) having an upper surface and a lower surface, the lower surface of the foamed vinyl layer being provided adjacent to the support layer (abstract; page 8, line 4 – page 9, line 24; page 9, lines 25-38; page 17, lines 33 – page 19, line 14).
With regard to the vinyl layer being co-foamed; Vanderhaegen teaches the foam may comprise chemical blowing agents or be mechanically foamed (page 18, lines 16-35); so it would have been obvious to one of ordinary skill in the art at the time of invention to use a co-foamed vinyl layer and/or a mixed combination of mechanical foam and chemically blown foam, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claims 36-38, Vanderhaegen teaches the textile layer (i.e., support layer) is bonded to the backing layer (i.e., co-foamed vinyl layer) by pressing the textile layer into the backing layered while it is being gelled (page 19, lines 15-23), so the backing layer would partially impregnate the textile layer; and the textile layer must be open enough (i.e., porous enough) to insure proper penetration and good mechanical bonding (page 21, line 34 – page 22, line 5). Therefore, it would have been obvious to 
Regarding claims 39-40, Vanderhaegen teaches it is known in the art at the time of invention that inks with inhibiting agents may be used to chemically emboss foams containing blowing agents (page 12, line 33 – page 13, line 11); so it would have been obvious to one of ordinary skill in the art at the time of invention to use inks with inhibiting agents to chemically emboss the foam backing layer as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize or adjust the chemically embossed pattern using the inks with inhibiting agents pattern to achieve the desired aesthetics.
The limitations “digitally printed” and “rotogravure printed” of the instant claim are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 40 and the product of Vanderhaegen. In addition, Vanderhaegen teaches the use of a rotogravure process or digital printing process to apply inks (page 12, lines 15-20).
Regarding claim 41, Vanderhaegen teaches a decorative layer (e.g., substrate layer) adhered to the upper surface of the co-foamed vinyl layer (e.g. backing layer) (page 9, lines 25-38).
Regarding claim 43, Vanderhaegen teaches the textile layer (i.e., support layer) may be a polymeric non-woven (i.e., does not comprise paper) (page 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783